Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Office Action is responsive to the communication filed on 06/26/20.
Claims 1-29 are pending in the application. Claims 21-29 are cancelled.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
“Control means configured to” and further includes “an information collection module that collects at least one user parameter,” claim 1 line 6 and an “information processing module,” claim 4.  
Accordingly, the control means is modified by additional structures, as per prong C.  For purposes of examination, the control means is not interpreted as raising a presumption said “control means configured to” invokes 35 USC 112(f), 6th para.  
 (A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function (e.g. the limitations configured to are a substitution for means for.  Accordingly, control means configured to is interpreted as a generic placeholder, and satisfies the requirements of prong (a)
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" (e.g. the language “control means followed by a linking term “configured to” satisfies prong (b)
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function (e.g. the term “control” does not represent sufficient structure, material, or acts for performing the claimed function;  however, the controls means configured to is modified by structural elements comprising at least an information collection module)

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11-15 are objected to by being dependent upon a respective claim objection.
Claim 10:  Renggli et al., PG/PUB 2013/0253709, does not teach or suggest the inclusion of:
each of the plurality of air treatment apparatuses includes an information transmission and reception module,
the information transmission and reception module includes a transmission circuit placed so as to transmit an interlocking signal and a feedback signal, and
a reception circuit for receiving an external signal,
the reception circuit includes a signal identification circuit configured to identify for whether the external signal is the feedback signal or not and the interlocking signal transmitted from the air treatment apparatus having the running priority,
the transmission circuit in the air treatment apparatus having the running priority transmits the interlocking signal to another of the air treatment apparatuses, and
the reception circuit in the air treatment apparatus having the running priority receives the external signal and the signal identification circuit of the reception circuit identifies whether the external signal is the feedback signal sent from another air treatment apparatus or not.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 2008/0179411).

Claim 1:  
Park et al. teaches an air quality management system (ABSTRACT, Figure 1) comprising: 
a plurality of air treatment apparatuses mutually associated (Park, ABSTRACT e.g. “A system for controlling multiple air conditioners. The system includes a demand control unit configured to calculate an estimated power amount used by the multiple air conditioners based on an amount of power consumed by the multiple air conditioners during a predetermined time period,” Figure 1)
a control means connected to each of the plurality of air treatment apparatuses, the control means being  configured to make setting such that one air treatment apparatus of the plurality of air treatment apparatuses has a running priority (Park, Figure 1-32, 0021-22 :”The air conditioners may also be divided into groups and each group assigned a priority level. Then, the demand control unit 30 forcibly controls the multiple air conditioners 10 based on the priority levels assigned to the group. For example, the demand control unit 30 can forcibly control multiple air conditioners in a lowest priority group in a sequential manner (one after the other) or may also control air conditioners in a lowest priority group based on previously set priority levels for each air conditioner in the group. That is, each group of air conditioners can be assigned a priority level, and each air conditioner in each group can also be assigned a priority level.”)
the control means including an information collection module (Park, e.g. recorded history, 0023, see also meters 20 in the alternative for providing a second running parameter comprising measured power of air treatment apparatuses, see also platforms 31, 0029.  The claim language does not define the information collection module) that collects at least one of a user parameter, an air quality parameter, and a running parameter of the air treatment apparatuses (Park, 0022-23: see running parameter as control history, “The recorded history of the air conditioners 10 may also be used when determining how to control the multiple air conditioners 10. That is, priority levels may be assigned to air conditioners 10 based on how often or how recently they have been forcibly controlled. For example, air conditioners 10 that have been forcibly controlled most recently or more often can be assigned higher priority levels than other air conditioners 10 such that the higher priority air conditioners 10 are not forcibly controlled or forcibly controlled last.,” see also running parameter as measured power consumed, 0025-30))
the control means being configured to process information collected by the information collection module and acquire  a processing result (Park, 0022-23, 0029-30, ABSTRACT)
the control means being configured to set a running priority of one of the air treatment apparatuses based on the processing result (Park, 0022-23, 0029-30);
    However, Park et al. does not expressly teach the adjusting limitations via the air treatment apparatus as described below.  Park et al. teaches:
the air treatment apparatus that is set so as to have the running priority adjusting an operating state thereof  based on the processing result, and simultaneously the air treatment apparatus having the running priority adjusting  an operating state of another of the air treatment apparatuses in the air quality management system based on the processing result (0009-0010, 0019: “The demand control unit 30 then forcibly controls one or more air conditioners 10 in a sequential manner according to the calculated operation rate. The demand control unit 30 may also control the one or more air conditioners 10 based on a priority level assigned to the air conditioners 10. For example, a manager or engineer of a building may set particular priority levels for the air conditioners, and then the demand control unit 30 forcibly controls an air conditioner having a lower priority level first such that lower priority air conditioners are forcibly controlled before higher priority air conditioners.”)
    Park et al. teaches an external device (e.g. demand control unit) for adjusting an operating state thereof based on the processing result, and simultaneously adjusting an operating state of another of the air treatment apparatuses in the air quality management system based on the processing result (0022-23) albeit each air treatment apparatus does not expressly perform the adjusting step.
  Park et al. teaches air treatment apparatus comprising a plurality of air treatment apparatuses (ABSTRACT)
       Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Park (e.g. adjusting an operating state based on a processing result and simultaneously controlling an operating state of another of the air treatment apparatuses), to the teachings of Park (e.g. providing multiple air treatment apparatuses), would achieve an expected and predictable result via combining said elements using known methods of integrating separate parts, see MPEP 2144.04.V.  One of ordinary skill in the art integrating a demand control unit into each air apparatus would achieve an expected and predictable result of adjusting operating state of air treatment apparatuses via respective air treatment apparatuses based on priority.  Whether this function is integral or separate to an air treatment apparatus, an expected and predictable result is achieved while providing redundancy in the event of a failure in any one integrated demand control unit per air treatment apparatus.

Claim 4:
    The air quality management system according to claim 1, wherein
the control means includes an information processing module that processes information collected by the information collection module and acquires a processing result (Park, 0024)
Claim 7:
Park et al., as modified, teaches the limitations as described below with the exception of tthe second air conditioner adjusting limitations as described below0.  Park, as modified, and in view over Park teaches:
The air quality management system according to claim 1, wherein
the plurality of air treatment apparatuses include three or more air treatment apparatuses (Park, Figure 1-10, ABSTRACT)
 the control means, based on the processing result, is configured to make setting such that one air treatment apparatus of the three or more air treatment apparatuses has a first running priority (Park, 0020-35, supra claim 1 e.g. see integrated demand control unit for setting priority levels)
the air treatment apparatus having the first running priority adjusts operating states of the three or more air treatment apparatuses based on the processing result (Park et al., 0020-35, supra claim 1 e.g. see integrated demand control unit controlling respective air conditioners based on priority)
       based on the processing result, makes setting such that another air treatment apparatus of the three or more air treatment apparatuses has a second running priority (Park et al., supra claim 1, 0022-26 e.g. see pertinent function of setting priority levels per air conditioner based on running parameters via integrated demand control unit)
0the air treatment apparatus having the second running priority, based on the processing result, adjusts an operating state of another air treatment apparatus other than the air treatment apparatus having the first running priority of the three or more air treatment apparatuses (Park et al., see pertinent function of a higher priority air conditioner controlling a lower priority air conditioner except the modification does not teach the second running priority air conditioner controlling another air conditioner, 0020-26)
 Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Park (e.g. adjusting an operating state based on a processing result and simultaneously controlling an operating state of another of the air treatment apparatuses), to the teachings of Park (e.g. providing multiple air treatment apparatuses), to the teachings of Park (e.g. controlling a lower priority air conditioner unit using a higher priority air conditioner unit), would achieve an expected and predictable result via adapting the second, lower priority air conditioner to integrate the pertinent function of the higher priority air conditioner controlling lower priority air conditioners.  It is foreseeable the highest priority air conditioner could fail.  The use of the second highest priority air conditioner, adapted with the function of controlling lower priority air conditioners based on running parameters, provides an improved invention via accounting for potential failures while balancing respective run times per air conditioner.


Claim 16.
Park et al., as modified, teaches an air quality management method including the air quality management system according to claim 1, the method comprising:
providing a plurality of air treatment apparatuses mutually associated (Park et al., Figure 1-10) and 
providing a control means connected to each of the plurality of air treatment apparatuses, the control means being  configured to make setting such that one air treatment apparatus of the plurality of air treatment apparatuses has a running priority (Park et al., supra claim 1 modification from integrated demand control unit and assigning priorities to each air conditioner),
 the control means including an information collection module that collects at least one of a user parameter, an air quality parameter, and a running parameter of the air treatment apparatuses, the control means processing information collected by the information collection module and acquiring  a processing result (supra claim 1 for running priority, 0020-30)
the control means setting  the running priority of the air treatment apparatus based on the processing result (Park et al., 0020-25)
the air treatment apparatus that is set so as to have the running priority adjusting an operating state thereof based on the processing result and simultaneously the air treatment apparatus having the running priority adjusting  an operating state of another of the air treatment apparatuses in the system based on the processing result (Park et al., as modified, supra claim 1)

Claim 19:
Park, as modified, supra claim 7, teaches:
The air quality management method according to claim 16, wherein

three or more air treatment apparatuses are provided, supra claim 7
the control means, based on the processing result, makes setting such that one air treatment apparatus of 
the air treatment apparatus having the first running priority
adjusts operating states of the three or more air treatment apparatuses based on the processing result, supra claim 7
based on the processing result, makes setting such that another air treatment apparatus of  the three or more air treatment apparatuses has a second running priority, supra claim 7
the air treatment apparatus having the second running priority, based on the processing result, adjusts an operating state of another air treatment apparatus other than the air treatment apparatus having the first running priority of the three or more air treatment apparatuses, supra claim 7


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 2008/0179411) in view over Yu et al. (PG/PUB 20200198439)
Claim 2:
Park et al. does not expressly teach the occupant limitations as described below.  Park et al., in view over Yu et al., teaches:
 The air quality management system according to claim 1, wherein the user parameter includes one or more of a user's location region, a user's living body parameter, and a user's activity state (Yu et al., 0006, 0045: “A PDS may also be associated with other factors in addition to vehicle interior environmental conditions. For instance, a PDS can include, or be predicated upon, the presence of a vehicle occupant within the vehicle. Here, the vehicle occupant can comprise a person (infant to adult), or animal, etc., that is likely to be incapable of exiting the vehicle under their own accord, e.g., due to restraint (e.g., a baby in a car seat), a disability (e.g., injury, advanced age, etc.), disablement (e.g., a physical or mental impairment etc.), or other condition(s). In some embodiments, a vehicle occupant must be detected at the time of detecting the undesirable and/or unintended environmental condition.” Note: see provisional support, App 62/558675, 9/14/17, paragraphs 0004, 0035, 0070, 0076, 0089 for determining occupant location, presence, weight, etc. and corresponding to claimed user presence detection of claim 6 of 2020198439, see MPEP 2136.03)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Yu (e.g. determining user location and body parameters including activity states), to the teachings of Park et al. (e.g., controlling environmental conditions based on temperature), would achieve an expected and predictable result via combining said elements using known methods.  Yu et al. teaches controlling environmental conditions to optimize user comfort and safety.  Park et al. teaches controlling multiple air conditioners based in part on priority.  Since controlling air conditioners in light of occupant state data optimizes both comfort and facilitates remedying unsafe situations, an improved invention is realized via expanding upon the functionality of Park et al. to integrate the means for modifying the environment based on categorizing occupant risk. 



Claims 3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 2008/0179411) in view over HAN et al. (PG/PUB 2008/0110187).
Claim 3:  
Park teaches the limitations as described below with the exception of the air quality parameter.  Park in view over HAN et al. teaches:
 the air quality management system according to claim 1, wherein
the air quality parameter includes at least one of an air temperature parameter, an air
cleanness parameter, and an air humidity parameter (HAN et al., ABSTRACT, 0034, Figure 2-62)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of HAN et al. (e.g. controlling an HVAC or ventilation unit as a function of air pollution), to the teachings of Park et al. (e.g. controlling multiple air conditioners based on priority and power usage), would achieve an expected and predictable result via adapting Park et al. to arbitrate between air conditioner and ventilation control as a function of internal air pollution.  Since reducing air pollution within a home optimizes user health, and given Park et al. addresses environmental comfort through temperature regulation, an improved invention is realized by addressing poor air quality within a home. 


Claim 5:
Park does not expressly teach the second air treatment, the control means, and adjusting limitations as described below.  Park, in view over HAN, teaches:
The air quality management system according to claim 1, wherein
the plurality of air treatment apparatuses include a first class air treatment apparatus and a second class air treatment apparatus (Park, ABSTRACT, supra claim 1)
the first class air treatment apparatus is an air conditioner (Park, ABSTRACT, supra claim 1)
the second class air treatment apparatus is one of a fresh air apparatus, an air cleaner, and a ventilation fan (HAN, ABSTRACT, 0049, 0052)
 the air quality parameter includes an air temperature parameter and an air cleanness parameter (HAN, 0012, 0015, 0025-29, 0035)
the control means processes the air quality parameter (Park et al., see demand controller for processing albeit it does not expressly process both air temperature and air cleanness, as per HAN, are processed by the control mean.  HAN teaches a control means for processing both variables, Figure 1, Figure 4)
the first class air treatment apparatus is set so as to have a running priority in a case in which the processing result has shown that an indoor air temperature parameter is outside a prescribed range and an indoor air cleanness parameter is within a prescribed range (HAN, 0020-26 e.g. see controlling HVAC over ventilation as needed based on temperature values)
the air conditioner adjusts an operating state of one of the fresh air apparatus, the air cleaner, and the ventilation fan based on the processing result (Park, as modified, teaches a pertinent function of an air treatment device adjusting operation as a function of priority albeit it does not expressly teach the air treatment apparatus adjusts at least a ventilation fan of HAN, where a processing result includes determining whether to switch between HVAC and ventilation based on analyzing both temperature and pollution, as per HAN, Figure 4)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of HAN (e.g. switching between HVAC and ventilation as a function of device priority based on processing both temperature and pollution), to the teachings of Park, as modified (e.g. providing a control means for processing data and an air conditioner configured with a demand control unit to adjust operation of another device as a function of priority), would achieve an expected and predictable result via combining said elements using known methods.  Since adjusting operation of a corresponding device, the corresponding device comprising at least a ventilation, and given a means for adjusting operation of another device via the air conditioners as a function of priority, an improved invention is realized by preventing conflicting operation, operating within power budgets, and giving priority to ventilation as needed based on sensed pollution parameters.  


Claim 17:
 Park et al., as modified, teaches the limitations as described below with the exception of the second class, information module processing,
The air quality management method according to claim 16, wherein
the plurality of air treatment apparatuses include a first class air treatment apparatus and a second class air treatment apparatus (Figure 1-10),the control means
determines that the first class air treatment apparatus is an air conditioner and assesses that the second class air treatment apparatus is one of a fresh air apparatus, an air cleaner, and a ventilation fan, the information collection module collects an indoor air temperature parameter and an indoor air cleanness parameter, supra claims 5-6
the information processing module processes the air quality parameter, the control means makes setting such that the first class air treatment apparatus has the running priority in a case in which the processing result has shown that the indoor air temperature parameter is outside a prescribed range and the indoor air cleanness parameter is within a prescribed range, supra claims 5-6
the first class air treatment apparatus adjusts an operating state of the second class air treatment apparatus based on the processing result, supra claims 5-6
the control means makes setting such that the second class air treatment apparatus has the running priority in a case in which  the processing result has shown that the indoor air temperature parameter is within a prescribed range and the indoor air cleanness parameter is outside a prescribed range, supra claims 5-6
the second class air treatment apparatus adjusts an operating state of the first class air treatment apparatus based on the processing result, supra claims 5-6


Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 2008/0179411) in view over HAN et al. (PG/PUB 2008/0110187) in view over Hrejsa et al. (PG/PUB 2016/0209070)
Claim 6:
    Park does not expressly teach the second air treatment, the control means, and adjusting limitations as described below.  Park, in view over HAN and Hrejsa et al.
The air quality management system according to claim 1, wherein
the plurality of air treatment apparatuses include a first class air treatment apparatus and a second class air treatment apparatus (Park et al., ABSTRACT, Figure 1)
the first class air treatment apparatus is an air conditioner, the second class air treatment apparatus is one of a fresh air apparatus, an air cleaner, a ventilation fan, and a humidifying and dehumidifying machine (HAN, ABSTRACT, Figure 4)
the air quality parameter includes an air temperature parameter, an air cleanness parameter, and an air humidity parameter (HAN, 0012, 0015, 0025-29, 0035)
the control means processes the air quality parameter (Park, see demand controller for processing albeit it does not expressly process both air temperature and air cleanness, as per HAN.  HAN teaches a control means for processing both variables, Figure 1, Figure 4)
the first class air treatment apparatus is set so as to have a running priority in a case in which the processing result has shown that an indoor air temperature parameter is outside a prescribed range, an indoor air cleanness parameter is within a prescribed range (HAN, HAN, 0020-26)) and an indoor air humidity parameter is within a prescribed range (Hrejsa, ABSTRACT, “ The controller operates the circulation fan in response to determining that the threshold associated with the air pollutant has been exceeded and the threshold associated with humidity has not been exceeded, the circulation fan operated for filtration purposes while not servicing any conditioning demand,” claim 1)
the first class air treatment apparatus adjusts an operating state of another of the air treatment apparatuses based on the processing result (Park, as modified, supra claim 1)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of HAN (e.g. switching between HVAC and ventilation as a function of device priority based on processing both temperature and pollution), to the teachings of Park, as modified (e.g. providing a control means for processing data and an air conditioner configured with a demand control unit to adjust operation of another device as a function of priority), to the teachings of Hrejsa (e.g. controlling a circulation fan based on comparing air pollution to a prescribed humidity range), would achieve an expected and predictable result via combining said elements using known methods.  Since adjusting operation of a corresponding device, the corresponding device comprising at least a ventilation, and given a means for adjusting operation of another device via the air conditioners as a function of priority and respective, prescribed ranges of temperature, pollution, and humidity, an improved invention is realized by preventing conflicting operation, operating within power budgets, and giving priority to ventilation as needed based on sensed pollution parameters.  
Moreover, one of ordinary skill in the art a matter of design choice in light of the finite and quantifiable ranges of temperature, pollution, and humidity, and given a means for prioritizing control of one device over another, would achieve an expected and predictable result via selecting air conditioning and/or ventilation as a function of air temperature exceeding a marginal pollution value, selecting ventilation when air pollution exceeds a marginal temperature value, and selecting ventilation when pollution exceeds a threshold and humidity has not been exceeded.  Since prioritizing control addresses the most significant environmental deviation, an improved invention is realize. 

Claim 18:
 Park, as modified, supra claim 6, teaches:
The air quality management method according to claim 16, wherein
the plurality of air treatment apparatuses include a first class air treatment apparatus and a second class air treatment apparatus, the control means, supra claim 6
determines that the first class air treatment apparatus is an air conditioner and assesses that the second class air treatment apparatus is one of a fresh air apparatus, an air cleaner, a ventilation fan, and a humidifying and dehumidifying machine, supra claim 6
the information collection module collects an air temperature parameter, an air cleanness parameter, and an air humidity parameter, supra claim 6
the control means processes the air quality parameter,
the control means makes setting such that the first class air treatment apparatus has the running priority in a case in which the processing result has shown that an indoor air temperature parameter is outside a prescribed range, an indoor air cleanness parameter is within a prescribed range, and an indoor air humidity parameter is within a prescribed range, supra claim 6
the first class air treatment apparatus adjusts an operating state of another of the air treatment apparatuses based on the processing result, supra claim 6

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (PG/PUB 2008/0179411) in view over Kim (PG/PUB 2015/0075763).
Claim 8:
Park et al. teaches the limitations as described below with the exception of the control means processing the user parameter limitations.  Park, as modified, and in view over Kim, teaches:
The air quality management system according to claim 1, wherein
the plurality of air treatment apparatuses include at least two air treatment apparatuses that perform air treatment on two regions, respectively (Park et al., Figure 1-10, 0020 e.g. see “turned off”)
the information collection module collects a user parameter including at least a user's location region (Park teaches an information collection module but does not teach collecting user information, but see Kim, ABSTRACT, 0066-68 e.g. “Meanwhile, a third occupant that is not assigned with the air conditioner and the remaining occupants that are assigned with the air conditioners one by one may be generated. In this case, an air conditioner that is positioned to be the closet to the third occupant provides the cooling/heating service to the third occupant for a predetermined time.”)
the control means processes the user parameter (Park et al., see demand controller for processing albeit it does not expressly process the location, as per Ishizaka, 0021, infra analysis below, but see Kim for processing the user parameter, 0067-69)
based on the processing result, makes setting such that one air treatment apparatus corresponding to the user's location region of the air treatment apparatuses has a running priority (Kim, 0066-68) and 
the air treatment apparatus having the running priority adjusts operating states of the plurality of air treatment apparatuses based on the processing result (Park et al., supra claim 1, for providing a pertinent function of controlling based on priority, see Kim as adjusting an operating state of an air conditioner closest to the occupant but silent as to the air conditioner adjusting operating states of other air conditioners, as per Park et al.)
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art applying the teachings of Park et al., as modified (e.g. adjusting operation of another air conditioner using another conditioner based on a processing result, and further including a module for collecting data), to the teachings Kim (e.g. controlling the closest air conditioner of multiple air conditioners based on occupant detected location), would achieve an expected and predictable result via adapting the module of Park to collect user location data for use by the air conditioner to selectively control operation of the other air conditioners based on priority.  Since controlling other air conditioners reduces conflict, balances overall power limits, and balances potentially overlapping temperature regions, an improved invention is realized. 

Claim 9:
Park, as modified, teaches the limitations as described below
The air quality management system according to claim 8, wherein in a case in which the processing result has shown that one of the air treatment apparatuses that performs air treatment on the region other than the user's location region is an air conditioner, the air treatment apparatus having the running priority makes adjustment so as to turn off the air conditioner (Park et al., Figure 1-10, 0020 e.g. see turning off lower priority air conditioner in another region, supra claim 1, see also Kim for determining air conditioner location per user in multiple regions.  The modification, supra claim 8, teaches the one air conditioner closest to the user with the higher priority turns off the lower priority air conditioner in another location away from the user.)
Claim 20:
  Park as modified, supra claim 8, teaches:
The air quality management method according to claim 16, wherein the plurality of air treatment apparatuses include at least two air treatment apparatuses that perform air treatment on two regions, respectively, supra claim 8
                       the information collection module collects a parameter of a user's location region, the control means, supra claim 8
processes the parameter of the user's location region, and based on the processing result, makes setting such that one air treatment apparatus corresponding to the user's location region of the air treatment apparatuses has a running priority, and the air treatment apparatus having the running priority adjusts operating states of the plurality of air treatment apparatuses based on the processing result, supra claim 8



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See priority based control
 20180133484 -0026
20190086115:
20180309291 
20180209676 
20080110187 
9835348 
20180113484 
20170038787 
 20130166074  
9944228
20200198439 
20130289778
20200198439 
20180209676 
See HVAC Inter-locks
 20130253709


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117